Name: Commission Regulation (EEC) No 3069/89 of 12 October 1989 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 10 . 89 Official Journal of the European Communities No L 297/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3069/89 of 12 October 1989 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/ 87 (2), and in particular Article 6a thereof, Having regard to Commission Regulation (EEC) No 3153/85 of 11 November 1985 laying down detailed rules for the calculation of monetary compensatory amounts (3), as last amended by Regulation (EEC) No 2301 /89 (4), and in particular Article 6 (3) thereof, Having regard to Council Regulation (EEC) No 1678 /85 of . 11 June 1985 fixing the conversion rates to be applied in agriculture (s), as last amended by Regu ­ lation (EEC) No 3072/89 f), Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1876/89 (7), as last amended by Regulation (EEC) No 3001 /89 (8); Whereas Regulation (EEC) No 3153/85 lays down the rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 in the period 4 to 10 October 1989 for the Greek drachma and the pound sterling tended to indicate that the agricultural conversion rate for Greece for the pigmeat sector should be adjusted as provided for in Article 6a of Regulation (EEC) No 1677/ 85 ; whereas , pursuant to Article 8 of Regulation (EEC) No 3153/ 85, the monetary compensatory amounts for Greece should be adjusted for the sectors concerned ; whereas these spot market rates lead, pursuant to Article 9 (2) of Regulation (EEC) No 1677/85 , to an adjustment of the monetary compensatory amounts applicable for the United Kingdom and to an adjustment of the agricultural conversion rates for the United Kingdom for the pigmeat sector, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1876/89 is hereby amended as follows : 1 . The column 'Greece' in Parts 1 , 3 , 4, 5 , 6, 7 , 8 and 10 of Annex I is replaced by that given in Annex I hereto . 2 . The column 'United Kingdom' in Parts 1 , 2 , 3, 4 , 5 , 7, 8 and 10 of Annex I is replaced by that given in Annex I hereto. 3 . Annexes II and III are replaced by Annexes II and III hereto . Article 2 This Regulation shall enter into force on 16 October 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 12 October 1989. For the Commission Ray MAC SHARRY Member ofthe Commission ') OJ No L 164, 24 . 6 . 1985 , p. 6 . 2) OJ No L 182, 3 . 7 . 1987, p. 1 . J) OJ No L 310, 21 . 11 . 1985 , p. 4 . 4) OJ No L 220, 29. 7 . 1989, p. 9 . . s ) OJ No L 164, 24 . 6 . 1985 , p. 11 . 6) OJ No L 294, 13 . 10 . 1989, p. 5 . 7) OJ No L 188 , 1 . 7 . 1989, p. 1 . ') OJ No L 290 , 9 . 10 . 1989, p. 1 . No L 297/2 Official Journal of the European Communities 16 . 10 . 89 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts lill Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ . Luxem ­ bourg Denmark Italy ' France Greece Ireland Portugal . I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc Il I  1 000. kg  0709 90 60 0712 90 19 1001 10 10 1001 10 90' 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 11-1 11-1 11-2 11-3 11-3 11-1 11-1 7285 7286 7287 7288 7289 7285 7286 ¢ 9,825 9,825 14,295 14,295 9,825 9,825 9,334 9,334 9,334 8,960 8,960 9,825 9,825 9,334 9,334 11,911 11,224 13,755 4,421 9,520 9,140 9,520 9,520 18,515 12,864 12,544 14,246 14,246 14,246 10,021 9,520 13,067 9,520 9,520 10,021 9,520 9,520 1 660,6 1 660,6 2 416,2 2 416,2 1 660,6 1 660,6 1 577,6 1 577,6 1 577,6 1 514,5 1 514,5 1 660,6 1 660,6 1 577,6 1 577,6 2 013,3 1 897,1 2 324,9 747,3 1 609,2 1 544,8 1 609,2 1 609,2 3 129,5 2 174,4 "2 120,3 2 407,9 2 407,9 2 407,9 1 693,9 1 609,2 2 208,7 1 609,2 1 609,2 1 693,9 1 609,2 1 609,2 ' 16 . 10. 89 Official Journal of the European Communities No L 297/3 \ Positive \ - Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc II I I  1 000 kg  I 1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 10 1104 29 30 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 11-1 11-1 11-1 11-1 11-4 11-4 11-4 11-4 11-4 11-4 11-4 11-4 11-1 11-1 11-5 11-5 7285 7286 7285 7286 7290 7291 7292 7293 7290 7291 7292 7293 7285 7286 7294 7295 o \ 9,140 10,021 9,520 9,520 9,520 13,067 9,140 16,129 10,021 9,520 10,807 9,520 9,520 9,520 13,067 14,934 9,520 9,140 12,544 9,140 9,140 10,021 10,021 10,021 9,520 9,520 10,021 9,520 9,520 9,520 10,021 9,520 10,021 9,520 9,520 9,520 7,369 2,947 17,488 13,067 16,614 12,414 14,467 16,604 16,604 1 544,8 1 693,9 1 609,2 1 609,2 1 609,2 2 208,7 1 544,8 2 726,1 1 693,9 1 609,2 1 826,7 1 609,2 1 609,2 1 609,2 2 208,7 2 524,2 1 609,2 1 544,8 2 120,3 1 544,8 1 544,8 1 693,9 1 693,9 1 693,9 1 609,2 1 609,2 1 693,9 1 609,2 1 609,2 1 609,2 1 693,9 1 609,2 1 693,9 1 609,2 1 609,2 1 609,2 1 245,5 . 498,2 2 955,9 2 208,7 2 808,2 2 098,2 2 445,3 2 806,5 2 806,5 / No L 297/4 Official Journal of the European Communities 16 . 10 . 89 || Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc \  1 000 kg  1108 12 00 1108 13 00 1108 14 00 . 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 2309 10 31 2309 10 33 11-5 11-5 11-6 11-6 11-5 11-5 11-5 11-5 17-9 17-9 23-1 23-1 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-3 23-3 23-9 23-9 23-9 7294 7295 7296 7297 7294 7295 7294 7295 7318 7318 7622 7623 7624 7625 7541 7542 7543 7547 7548 7549 7550 7551 7552 7629 7630 7631 7624 7691 7541 7542 7543 0 o 0 O o C) oo OO 00 00 00 oo 00 oo oo 00 00 00 0 0 oo 00 oo 14,836 14,836 14,836 14,836 14,836 14,836 14,836 14,836 22,597 19,355 14,836 14,836 14,836 20,239 14,148 14,836 4,058 8,405 4,058 8,405 4,058 8,695 4,058 8,695 19,650 1,179 11,763 23,525 18,462 36,925 1,179 12,942 24,704 . 1,179 19,641 38,104 3,733 11,763 23,525 4 2 507,6 2 507,6 2 507,6 2 507,6 2 507,6 2 507,6 2 507,6 2 507,6 3 819,5 3 271,5 2 507,6 2 507,6 2 507,6 3 420,9 2 391,3 2 507,6 685,8 1 420,7 685,8 1 420,7 685,8 1 469,7 685,8 1 469,7 3 321,3 199,3 7 717,0 15 434,0 12 112,5 24 225,0 199,3 7 916,3 15 633,3 199,3 12 311,8 24 424,3 631,0 7 717,0 15 434,0 No L 297/516. 10. 89 Official Journal of the European Communities II Positive l \ Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Iri Esc \ \ \\\  1 000 kg  2309 10 33 2309 10 51 2309 10 53 2309 90 31 2309 90 33 2309 90 41 2309 90 43 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-4 23-4 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-5 23-5 23-11 23-11 23-1 1 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-6 23-6 23-12 23-12 23-12 23-12 23-12 23-12 7547 7548 7549 7645 7646 7647 7651 7652 7653 7624 7692 7541 7542 7543 7547 7548 7549 7654 7655 7656 7660 7661, 7662 7624 7693 7541 7542 7543 7547 7548 7549 7663 7664 7665 7669 7670 7671 7624 7694 7541 7542 7543 7547 7548 7549 OO oo oo oo 00 00 00 00 oo 0 o 00 oo oo oo oo oo oo 00 oo 00 oo oo 0 o 00 oo oo 00 oo oo 00 oo 00 oo oo oo 0 0 00 00 oo oo oo oo 1 1 18,462 36,925 3,733 15,496 27,258 3,733 22,195 40,658 7,369 11,763 23,525 18,462 36,925 7,369 19,132 30,894 7,369 25,831 44,294 1,179 11,763 23,525 18,462 36,925 1,179 12,942 24,704 1,179 19,641 38,104 3,733 11,763 23,525 18,462 36,925 12 112,5 24 225,0 631,0 8 348,0 16 065,0 631,0 12 743,5 24 856,0 1 245,5 7 717,0 15 434,0 12 112,5 24 225,0 1 245,5 8 962,5 16 679,5 1 245,5 13 358,0 25 470,5 199,3 7 717,0 15 434,0 12 112,5 24 225,0 199,3 7 916,3 15 633,3 199,3 12 311,8 24 424,3 631,0 7 717,0 15 434,0 12 112,5 24 225,0 No L 297/6 Official Journal of the European Communities 16 . 10 . 89 li I Positive \ Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal Il\ DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc I  1 000 kg  2309 90 43 2309 90 51 2309 90 53 23-12 23-12 23-12 23-12 23-12 23-12 23-7 23-7 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7672 7673 7674 7678 7679 7680 7624 7695 7541 7542 7543 7547 7548 7549 7681 7682 7683 7687 7688 7689 oo OO 00 oo 00 00 0 o 00 00 00 -00 00 00 00 00 oo 00 00 oo 3,733 15,496 27,258 3,733 22,195 40,658 7,369 11,763 23,525 18,462 36,925 7,369 19,132 30,894 7,369 25,831 44,294 # 631,0 8 348,0 16 065,0 631,0 12 743,5 24 856,0 1 245,5 7 717,0 15 434,0 12 112,5 24 225,0 1 245,5 8 962,5 16 679,5 1 245,5 13 358,0 25 470,5 ' (') When completing the customs formalities , the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (J) When completing customs formalities , the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . (J) When completing : ,  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85 , the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the combined nomenclature code . 16 . 10 . 89 Official Journal of the European Communities No L 297/7 PART 2 SECTOR PIGMEAT Monetary compensatory amounts \ l Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal . \ DM F1 Pea £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc \ \ \ I I  100 kg  I 0103 91 10 J \ 0,414 l 0103 92 11 I 0,352 , 0103 92 19 \ \ 0,414 0203 11 10 l 0,538 \ 0203 12 11 I 0,780 'l 0203 12 19 , 0,603 \ 0203 19 11 \ 0,603 0203 19 13 , 0,872 \ \ 0203 19 15 l l 0,468 0203 19 55 02-3 02-3 7039 7054 0,872 0,603 0203 19 59 \ 0,603 \ 0203 21 10 \ 0,538 0203 22 11 \ 0,780 \ 0203 22 19 l \ 0,603 \ 0203 29 11 I 0,603 \ l 0203,29 13 \ 0,872 l 0203 29 15 \ 0,468 0203 29 55 02-3 02-3 7039 7054 \ 0,8720,603 I ¢ ¢ 0203 29 59 I \ 0,603 \ 0209 00 11 I .! \ 0,215 ' 0209 00 19 \ l I 0,237 \ 0209 00 30 \ \ 0,129 \ 0210 11 11 0,780 3 - 0210 11 19 \ IlIl 0,603 \ 0210 11 31 \ 1,518 0210 11 39 IIIIIlI 1,195 \ 0210 12 11 I 0,468 0210 12 19 0,780 \ 0210 19 10 IlII 0,689 \ 0210 19 20 0,753 \ 0210 19 30 IIIIIl 0,603 l 0210 19 40 || 0,872 l 0210 19 51 02-3 02-3 7039 7054 I 0,8720,603 0210 19 59 li\ 0,603 l 0210 19 60 \\ \\ 1,195 0210 19 70 \\IlI. 1,502 l Official Journal of the European Communities 16 . 10. 89No L 297/8 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I DM F! Pta £ Bfrs/Lfrs Dkr lit FF Dr £ Irl Esc I ||I  100 kg  0210 19 81 02-3 7039 1,518 l 02-3 7054 \ Il 0,780 0210 19 89 I 0,780 \ 1601 00 10 li O 0,753 1601 00 91 16-1 7319 oo 1,265 16-1 7322 oo 1,012 1601 00 99 16-1 7319 oo 0,861 16-1 7322 oo 0,689 1602 10 00 IIIll Il 0,603 1602 20 90 ||Ill 0,700 1602 41 10 16-3 7327 \ Il 0,780 \ 16-3 7328 \ Il 1,319 16-3 7329 \ 0,807 \ 1602 42 10 16-3 7327 \ Il 0,603 .I 16-3 7328 \ \ 1,103 l 16-3 7329 I 0,753 1602 49 U 16-3 7327 I Il 0,780 16-3 7328 I \ 1,319 \ 16-3 7329 I \ 0,753 1602 49 13 16-3 7327 \ \ 0,603 16-3 7328 l \ 1,103 16-3 7329 I \ 0,753 % 1602 49 15 16-3 7327 \ \ 0,603 l 16-3 7328 l \ 1,103 16-3 7329 I \ 0,753 l \ 1602 49 19 16-3 7327 I \ 0,603 16-3 7328 I \ 0,727 l 16-3 7329 l \ 0,581 \ l 1602 49 30 16-1 7319 I \ 0,603 \ l 16-1 7322 I \ 0,484 1602 49 50 I I l \ 0,361 1602 90 10 \ I \ 0,700 1602 90 51 I \ \ 0,727 \ \ 1902 20 30 \ \ \ 0,361 \ \ \ \ (') If composite food preparations (including prepared dishes) containing sausages are classified within CN code 1601 because of their composition, the monetary compensatory amount is applied only on the net weight of the sausages, the meat and the offal, including fats of any kind or origin, which make part of these preparations. (2) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid . 16 . 10. 89 Official Journal of the European Communities No L 297/9 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts || Il Positive I l l Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spun United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr lit FF Dr £ Irl Esc ll I  100 kg live weight  I 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 C) 0 O C) 4,651 4,651 4,651 4,651 4,651 5 305,4 5 305,4 5 305,4 5 305,4 5 305,4 - Il ll  100 kg net weight  I 0201 10 10 0201 10 90 0201 20 21 0201 20 29 . 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 02-1 02-1 02-1 02-1 02-1 02-1 02-2 02-2 16-4 16-4 16-4 16-4 7014 7018 7019 7014 7018 7019 7034 7038 7330 7331 7332 7332 O 0 O  O o 00 0 . 8,837 . 8,837 8,837 8,837 7,070 7,070 10,605 10,605 7,070 12,093 7,861 7,861 1,258 1,258 6,288 1,965 1,965 9,826 6,288 9,826 9,826 1,965 9,826 12,093 9,826 7,070 10,093 10,093 10,093 10,093 6,047 4,047 4,047 10 080,3 10 080,3 10 080,3 10 080,3 8 064,3 8 064,3 12096,4 12 096,4 8 064,3 13 794,1 8 966,2 8 966,2 1 434,6 1 434,6 7 172,9 2 241,5 2 241,5 11 207,7 7 172,9 11 207,7 11 207,7 2 241,5 11 207,7 13 794,1 11 207,7 8 064,3 11 512,8 11 512,8 11 512,8 " 11 512,8 6 897,1 4 615,7 4 615,7 No L 297/ 10 Official Journal of the European Communities 16 . 10 . 89 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls , heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed'. (l) The compensatory amount shall not be applied :  in respect of auantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of tne European Communities for frozen beef and veal ,  in respect of auantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of tne European Communities for frozen buffalo meat. (J) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . No L 297/ 1116 . 10 . 89 Official Journal of the European Communities PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts ll \ Positive mmmmmm \ Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal 1 DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc || I I  100 pieces  0105 11 00 0105 19 10 0105 19 90 0,197 0,574 0,197 19,6 57,1 19,6 - IIII|| .I  100 kg  0105 91 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 11 0207 23 19 0207 23 51 0207 23 59 0207 23 90 0207 39 11 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 0207 39 33 ' 0,855 1,390 1,318 0,939 1,374 1,074 1,221 1,330 1,342 1,471 1,636 1,986 2,206 1,883 2,059 1,962 1,221 1,330 1,342 1,471 1,986 2,206 1,883 2,059 1,962 3,618 1,463 1,114 0,771 2,014 1,892 3,428 0,771 2,818 1,618 85,0 138.3 131.1 93,5 136.7 106.8 121,5 132.4 133.5 146.4 162.7 197.6 219.5 187.3 204.8 195.2 121,5 132.4 133.5 146.4 197.6 219.5 187.3 204,8 195.2 360.0 145.6 110,8 76,7 200.4 188.3 341.1 76,7 280.4 161,0 No L 297/ 12 Official Journal of the European Communities 16. 10 . 89 \ Positive \ \ ¢ Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal || DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc \ ll \  100 kg  ' ¢ 0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 I 1,114 0,771 2,147 1,007 1,812 3,428 0,771 4,323 3,618 2.427 2,264 2,158 1,114 0,771 3,088 2,014 2,985 1,892 2,831 3.428 0,771 3,618 1,463 1,114 0,771 2,014 1,892 3,428 0,771 2,818 1,618 1,114 0,771 2,147 1,007 1,812 3,428 0,771 4,323 3,618 2,427 2,264 2,158 1,114 0,771 i 110,8 76,7 213.6 100,1 180,3 341,1 76,7 430.1 360,0 241.5 225.3 214,8 110,8 76,7 307.2 200.4 297.0 188.3 281.7 341.1 76,7 360.0 145.6 110.8 76,7 200.4 188.3 341.1 76,7 280.4 161,0 110,8 76,7 213,6 100,1 180,3 341,1 76,7 430,1 360,0 241.5 225,3 214,8 110,8 76,7 ¢ No L 297/ 1316 . 10. 89 Official Journal of the European Communities || ||\ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg ' Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs vDkr Lit FF Dr £ Irl Esc \  100 kg  0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0209 00 90 3,088 2,014 2,985 1,892 2,831 3,428 0,771 1,714 307.2 200.4 297.0 188.3 281,7 341.1 76,7 170.5  100 pieces  0407 00 11 0407 00 19 0,410 0,140 40,8 14,0 I I  100 kg  0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 1602 31 11 1602 31 19 1602 39 11 1602 39 19 3502 10 91 3502 10 99 3502 90 51 3502 90 59 16-2 16-2 16-2 16-2 16-2 16-2 7323 7324 7323 7324 7323 7324 1,238 5,795 2,526 2,699 5,597 1,436 2,684 3,771 3,614 3,771 5,027 0,681 5,027 0,681 &gt; 123.2 576,6 251.3 268,6 556,9 142,9 267.1 375.2 359,6 375,2 500,2 67,8 500,2 67,8 ; 16 . 10. 89No L 297/ 14 Official Journal of the European Communities PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts \ Positive \ Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc ||\  100 kg  I 0401 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 11 0402 21 17 0402 21 19 0402 21 91 0402 21 99 0402 29 0402 91 0402 99 0403 10 11 0403 10 13 0403 10 19 0403 10 31 0403 10 33 0403 10 39 0403 90 11 0403 90 13 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 04-1 04-3 04-3 04-3 04-4 04-4 « 04-2 04-6 04-6 04-6 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-5 04-5 04-5 04-6 04-6 04-6 04-2 04-4 04-2 04-2 04-2 04-2 04-2 04-2 04-2' 04-2 7058 7059 7074 7079 7089 7089 7744 .7098 7099 7114 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7093 7094 7097 . 7098 7099 7114 7744 7089 7744 7744 7744 7J44 7744 7744 7744 7744 ' V a+e 9,231 6,046 9,231 d+f d + f a+c 6,046 a+c a+c a+c a+c a + c + f a+c a+c+f a + c a + c a + c a+c + f a+c + f a + c + f 6,046 9,231 6,046 a+c a+c d + f a+ c + f a+c + f a+c a+c a+c a + c + f a+c + f a+c + f - a+e 6 056,3 3 966,8 6 056,3 d + f d + f a + c 3 966,8 a+c a + c a + c a+c a + c+f a+c a + c+f a+c a+c a+c a + c+f a + c + f a + c+f 3 966,8 6 056,3 3 966,8 a+c a+c d + f a + c+ f a + c+f a+c a+c a+c a + c+f a + c+f a + c+f 16 . 10 . 89 Official Journal of the European Communities No L 297/ 15 Positive III Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc || I I I  100 kg  0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 - 0406 10 10 0406 10 90 1 0406 20 10 0406 20 90 0406 30 10 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 ' 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-9 04-9 04-10 04-10 04-10 04-10 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7189 7193 7194 7197 7198 7199 7214 7218 7225 7226 7227 7228 7229 7230 7231 7232 7226 7228 7230 7232 7233 7234 7235 7236 7237 7238 a+ c a+ c a+c a + c a + c a + c a+c + f a+c+f a + c+f a + c+f a+ c + f a+c+f 7,767 7,961 8,063 8,264 10,133 10,386 15,565 15,954 b x coef b x coef b x coef b 11,478 13,203 7,891 10,343 3,587 5,253 13,203 10,343 5,253 13,203 17,881 4,749 6,968 10,141 ' ¢ a + c a+c a + c a + c a + c a+c a+c+f a + c + f a+c+f a + c+f a + c+f a + c + f 5 095,7 5 223,1 5 289,7 5 422,0 6 647,9 6 814,1 10 211,8 10 467,1 b x coef b x coef b x coef b 7 530,4 8 662,1 5 177,2 6 785,4 2 353,3 3 446,4 8 662,1 6 785,4 3 446,4 8 662,1 11 731,3 3 115,8 4 571,4 6 653,5 No L 297/ 16 Official Journal of the European Communities 16. 10 . 89 II Positive \ Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc \ ll llI  100 kg  I 0406 30 10 0406 30 31 0406 30 39 0406 30 90 0406 40 00 0406 90 11 0406 90 13 0406 90 15 0406 90 17 0406 90 19 0406 90 21 0406 90 23 0406 90 25 0406 90 27 0406 90 29 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-11 04-11 04-12 04-12 04-12 04-12 04-12 04-12 04-13 04-13 04-13 04-13 04-13 04-13 04-13 04-14 04-14 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 7239 7235 7236 7237 7238 7235 7238 7239 7240 7241 7242 7243 7244 7245 7246 7247 7248 7250 7248 7250 7248 7249 7250 7251 7252 7254 7255 7256 7257 7258 7254 7255 7256 7257 . 7258 7254 7255 7256 7257 7258 7253 7254 7255 12,027 4,749 6,968 10,141 10,141 12,027 12,027 12,510 10,343 11,478 13,203 7,891 10,343 15,455 15,455 10,343 15,455 14,172 11,478 13,203 7,891 10,343 11,478 13,203 7,891 10,343 11,478 13,203 7,891 10,343 11,478 7 890,3 3 115,8 4 571,4 6 653,5 6 653,5 7 890,3 7 890,3 8 207,3 6 785,4 7 530,4 8 662,1 5 177,2 6 785,4 10 139,5 10 139,5 6 785,4 10 139,5 9 297,8 7530,4 8 662,1 5 177,2 6 785,4 7 530,4 8 662,1 5 177,2 6 785,4 7 530,4 8 662,1 5 177,2 6 785,4 7 530,4 Official Journal of the European Communities No L 297/ 1716. 10. 89 I \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ . bourg Denmark Italy France Greece Ireland Portugal \ ll DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc \ \  100 kg  0406 90 29 0406 90 31 0406 90 33 0406 90 35 0406 90 37 0406 90 39 0406 90 50 0406 90 61 0406 90 63 0406 90 69 ' 0406 90 71 0406 90 73 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8. 04-16 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7226 7227 7228 7229 7230 7259 13,203 7,891 * 10,343 11,478 13,203 7,891 10,343 11,478 13,203 7,891 10,343 11,478 13,203 7,891 10,343 11,478 13,203 7,891 10,343 11,478 13,203 7,891 10,343 ' 11,478 13,203 7,891 10,343 17,881 11,478 13,203 7,891 10,343 ' 8 662,1 5 177,2 6 785,4 7 530,4 8 662,1 5 177,2 6 785,4 7 530,4 8 662,1 5 177,2 6 785,4 7 530,4 8 662,1 5 177,2 6 785,4 7 530,4 8 662,1 5 177,2 6 785,4 7 530,4 8 662,1 5 177,2 6 785,4 7 530,4 8 662,1 5 177,2 6 785,4 11 731,3 7 530,4 8 662,1 5 177,2 6 785,4 No L 297/ 18 Official Journal of the European Communities 16 . 10. 89 || Positive I Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal || DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc ll  100 kg  I I 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 0406 90 85 0406 90 89 0406 90 91 0406 90 93 0406 90 97 . 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 . 04-8 04-8 04-8 04-8 04-8 04-8 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7253 7254 7255 7256 7257 7258 7226 7231 7232 7226 7231 7232 7226 7228 7230 11,478 13,203 7,891 10,343 11,478 13,203 7,891 10,343 11,478 13,203 7,891 10,343 11,478 13,203 7,891 10,343 11,478 13,203 7,891 10,343 11,478 13,203 7,891 10,343 11,478 13,203 7,891 10,343 3,587 5,253 3,587 5,253 13,203 10,343 7 530,4 8 662,1 5 177,2 6 785,4 7 530,4 8 662,1 5 177,2 6 785,4 7 530,4 8 662,1 5 177,2 6 785,4 7 530,4 8 662,1 5 177,2 6785,4 7 530,4 8 662,1 5 177,2 6 785,4 7 530,4 8 662,1 5 177,2 6 785,4 7 530,4 8 662,1 5 177,2 6 785,4 .2 353,3 3 446,4 2 353,3 3 446,4 8 662,1 6 785,4 - 16 . 10 . 89 Official Journal of the European Communities No L 297/ 19 Positive \ Negative ' CN code Table Additionalcode Notes Germany Nether ­ lands Spain United ­ Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc I I \  100 kg  0406 90 97 0406 90 99 2309 10 15 2309 10 19 2309 10 39 2309 10 59 04-8 04-8 04-8 04-8 04-8 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7232 7226 7228 7230 7232 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 x 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 ' I 5,253 13,203 10,343 5,253 1,176 2,353 3,529 4,411 4,940 5,293 1,846 3,692 5,539 6,923 7,754 8,308 1,176 2,353 3,529 4,411 4,940 5,293 1,846 3,692 5,539 6,923 7,754 8,308 1,176 2,353 3,529 4,411 4,940 5,293 1,846 3,692 5,539 6,923 7,754 8,308 1,176 \ 3 446,4 8 662,1 6 785,4 3 446,4 771,7 1 543,4 2 315,1 2 893,9 3 241,1 3 472,7 1 211,3 2 422,5 3 633,8 4 542,2 5 087,3 5 450,6 771,7 1 543,4 2 315,1 2 893,9 3 241,1 3 472,7 1 211,3 2 422,5 3 633,8 4 542,2 5 087,3 5 450,6 771,7 1 543,4 2 315,1 2 893,9 3 241,1 3 472,7 1 211,3 2 422,5 3 633,8 4 542,2 5 087,3 5 450,6 771,7 ' No L 297/20 Official Journal of the European Communities 16 . 10 . 89 I I 1 ll Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr - £ Irl Esc \ \ \ ll\  100 kg  I I 2309 10 59 2309 10 70 2309 90 35 2309 90 39 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 2,353 3,529 4,411 4,940 5,293 1,846 3,692 5,539 6,923 7,754 8,308 1,176 2,353 3,529 4,411 4,940 5,293 1,846 3,692 5,539 6,923 7,754 8,308 1,176 2,353 3,529 4,411 4,940 5,293 1,846 3,692 5,539 6,923 7,754 8,308 1,176 2,353 3,529 4,411 4,940 5,293 1,846 1 543,4 2 315,1 2 893,9 3 241,1 3 472,7 1 211,3 2 422,5 3 633,8 4 542,2 5 087,3 5 450,6 771,7 1 543,4 2 315,1 2 893,9 3 241,1 3 472,7 1211,3 2 422,5 3 633,8 4 542,2 5 087,3 5 450,6 771,7 1 543,4 2 315,1 2 893,9 3 241,1 3 472,7 1 211,3 2 422,5 3 633,8 4 542,2 5 087,3 5 450,6 771,7 1 543,4 2 315,1 2 893,9 3 241,1 3 472,7 1 211,3 No L 297/2116 . 10 . 89 Official Journal of the European Communities I Positive mmmmmmmm \ Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I || DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc I I ||  100 kg  I 2309 90 39 2309 90 49 2309 90 59 2309 90 70 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 ' 3,692 5,539 6,923 7,754 8,308 1,176 2,353 3,529 4,411 4,940 5,293 1,846 3,692 5,539 6,923 7,754 8,308 1,176 2,353 3,529 4,411 4,940 5,293 1,846 3,692 5,539 6,923 7,754 8,308 1,176 2,353 3,529 4,411 4,940 5,293 1,846 3,692 5,539 6,923 7,754 8,308 2 422,5 3 633,8 4 542,2 5 087,3 5 450,6 771,7 1 543,4 2 315,1 2 893,9 3 241,1 3 472,7 1 211,3 2 422,5 3 633,8 4 542,2 5 087,3 5 450,6 771,7 1 543,4 2 315,1 2 893,9 3 241,1 3 472,7 1 211,3 2 422,5 3 633,8 4 542,2 5 087,3 5 450,6 771,7 1 543,4 2 315,1 2 893,9 3 241,1 3 472,7 1 211,3 2 422,5 3 633,8 4 542,2 5 087,3 5 450,6 No L 297/22 Official Journal of. the European Communities 16 . 10 . 89 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM . F1 Pta £ Bfrs/Lfrs Dkr Lit . FF Dr £ Irl Esc  °/o milk fat/100 kg product  a 0,174 114,0 b 0,191 125,0 \  % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  c 0,079 51,8 \ - °/o lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  d 0,092 60,6 I  °/o non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  e 0,007 4,7 l  °/o sucrose/100 kg product  f 0,034 5,8 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities , shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates nave been added, ana where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. 16. 10 . 89 / Official Journal of the European Communities No L 297/23 PART,6 SECTOR WINE Monetary compensatory amounts \ l Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece . Ireland Portugal ...... DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr - £ Irl Esc 2204 21 25 22-5 7431 C) I 221,8 22-5 7432 0 221,8 22-5 7434 o Il 9,6 22-5 7587 0 Il 221,8 22-5 7588 0 l 9,6 2204 21 29 22-6 7438 0 l 155,4 I 22-6 7439 0 Il 155,4 22-6 7441 O Il 9,6 22-6 7589 o l 155,4 22-6 7590 l 9,6 2204 21 35 22-8 7449 O l 221,8 \ 22-8 7451 0 Il 9,6 l 22-8 7591 (2) 221,8 22-8 ¢ 7592 0 9,6 2204 21 39 22-9 7455 0 Il l 155,4 22-9 7457 0) Il * 9,6 22-9 7593 O 155,4 l 22-9 7594 0 Il 9,6 l 2204 29 10 22-3 7426 o 9,6 2204 29 25 22-11 7478 0 ' 1 221,8 22-11 7479 0 221,8 l l 22-11 7480 0) 221,8 22-11 7481 0 Il 221,8 22-11 7483 0 9,6 22-11 7595 o Il 221,8 22-11 7596 9,6 2204 29 29 22-12 7487 o 155,4 l 22-12 7488 (2) Il 155,4 22-12 7490 0 9,6 22-12 7597, 0 155,4 \ 22-12 7598 0 9,6 2204 29 35 22-14 7498 O 221,8 l 22-14 7499 O Il 221,8 22-14 7518 C) 9,6 22-14 7599 o 221,8 No L 297/24 Official Journal of the European Communities 16 . 10 . 89 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal | DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2204 29 35 22-14 7614 o \ 1 9,6 \ 2204 29 39 22-15 22-15 22-15 22-15 7524 7526 7618 7619 o o 0 o 155,4 9,6 155,4 9,6 (') % vol/hl O hi 16 . 10 . 89 Official Journal of the European Communities No L 297/25 PART 7 SECTOR SUGAR Monetary compensatory amounts l IlI I Positive I Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal l I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc I \ II \  100 kg  1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-6 17-7 17-7 7334 7335 7334 7335 7334 7335 7334 7335 7337 7340 7340 C) 0 0 ¢ C) 0 i 2,855 2,855 2,855 2,855 2,855 2,855 2,855 2,855 3,423 3,423 3,423 ¢' 482,5 482,5 482,5 482,5 482,5 482,5 482,5 482.5 578.6 578,6 578,6 II I  100 kg of dry matter  1702 30 10 1702 40 10 1702 60 10 17-7 17-7 17-7 7340 7340 7340 3,423 3,423 3,423 578,6 578,6 578,6 IIII  % sucrose content and 100 kg net  1702 60 90 17-10 17-10 17-10 7345 7346 7347 (') 0 C) 0,0342 0,0342 0,0342 5,786 5,786 5,786 li  100 kg of dry matter s  1702 90 30 17-7 7340 II 3,423 578,6 II Il  % sucrose content and 100 kg net  1702 90 60 1702 90 71 1702 90 90 17-11 17-11 17-11 17-12 17-10 17-10 17-8 7349 7350 7351 7353 7345 7346 7347 0 o 0 0 0 0 C) 0,0342 0,0342 0,0342 0,0342 0,0342 0,0342 0,0342 5,786 5,786 5,786 5,786 5,786 5,786 5,786 I II II\  100 kg of dry matter  2106 90 30 21-5 7419 l 3,423 578,6 II  % sucrose content and 100 kg net  2106 90 59 21-6 21-6 21-6 7423 7424 7425 0 o o 0,0342 0,0342 0,0342 5,786 5,786 5,786 No L 297/26 Official Journal of the European Communities 16 . 10 . 89 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10. 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. C) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970, p. 1 ) in the case of exports . 16. 10 . 89 Official Journal of the European Communities No L 297/27 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts I || I-II Positive I Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc \ ||  100 kg  I 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 90 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 31 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 18-1 18-1 18-2 18-1 18-4 18-4 18-4 18-1 18-1 * $ * * 7632 * 7632 * $ * * $ * * * 8,308 9,333 13,253 8,308 9,333 13,253 2,154 2,154 2,297 2,297 5 450,7 6 117,5 8 695,2 679.0 907.1 1 378,1 5 450,7 6 117,5 8 695,2 679.0 907.1 1 378,1 1 413,1 1 413,1 No L 297/28 Official Journal of the European Communities 16 . 10 . 89 || I Positive \ Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 44 11 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 214 21-1 21-1 21-1 21-1 21-1 21-1 21-1 .21-1 * 7632 * # ¢ * #  * $ # ¢ 7633 7634 #  * #  # 6585 7585 6586 7586 * «  7001 » 7002 ' 7003 7004 7635 7636 7637 7642 2,694 2,763 2,511 3,883 2,865 ' 675,3 921,1 1 511,1 1 347,3 2 245,2 - 16 . 10 . 89 Official Journal of the European Communities No L 297/29 || ll Positive l Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I DM F1 ¢ Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc I  100 kg  2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 7001 7002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 7026 7027 7028 7029 7030 7031 7032 7033 7035 7036 7037 7040 7041 7042 I 2,773 2,166 3,943 2,773 2,166 3,943 2,865 2,392 3,255 2,218 2,834 2,694 2,549 3,165 4,028 2,292 2,939 3,555 4,418 2,734 3,381 3,997 2,471 3,210 3,857 3,489 4,228 4,875 ' 666,5 666,5 550,1 763,1 888,1 997.4 1 101,6 1 247,4 828,9 953,9 1 063,2 1 167,4 1 313,2 903.5 1 028,5 1 137,8 1 242,0 984,3 1 109,3 1 218,6 2 289,3 2 414,3 2 523,6 No L 297/30 Official Journal of the European Communities 16 . 10 . 89 I Positive l Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy . France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc \ \ \  100 kg   \ 7043 7044 7045 7046 7047 7048 7049 7050 7051 7052 7053 7055 7056 7057 7060 7061 7062 7063 7064 7065 7066 7067 7068 7069 7070 7071 7072 7073 7075 7076 7077 7080 7081 7082 7083 7084 7085 7086 7087 7088 * 7090 7091 7092 7095 7096 5,491 6,354 3,879 4,618 5,265 5,881 6,744 4,321 5,060 5,707 6,323 4,797 5,536 6,183 6,231 6,970 7,617 8,233 9,096 6,621 7,360 8,007 8,623 9,486 7,063 7,802 8,449 9,065 7,539 8,278 8,925 12,130 12,869 13,516 14,132 14,995 12,520 13,259 13,906 14,522 12,962 13,701 ­ 14,348 13,438 14,177 . - - 2 627,8 2 773,6 2 355,1 2 480,1 2 589,4 2 693,6 2 839,4 2 429,7 2 554,7 2 664,0 2 768,2 2 510,5 2 635,5 2744,8 4 088,0 4 213,0 4 322,3 4 426,5 4 572,3 4 153,8 4 278,8 4 388,1 4 492,3 4 638,1 4 228,4 4 353,4 4 462,7 4 566,9 4 309,2 4 434,2 4 543,5 7 958,0 8 083,0 8 192,3 8 296,5 8 442,3 8 023,8 8 148,8 8 258,1 8 362,3 8 098,4 8 223,4 8 332,7 8 179,2 8 304,2 16 . 10 . 89 Official Journal of the European Communities No L 297/31 I - Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs ' Dkr Lit FF Dr £ Irl Esc | Il\ I  100 kg   7100 7101 7102 7103 7104 7105 ' 7106 7107 7108 7109 7110 7111 7112 7113 7115 7116 7117 7120 7121 7122 7123 7124 7125 7126 7127 7128 7129 7130 7131 7132 7133 7135 7136 7137 7140 7141 7142 7143 7144 7145 7146 7147 7148 7149 7150 o 0 o 0 C) C) C) (l) o 0 0) C) o O C) (') C) n o O o C) (') O C) O 0 C) O C) 0 0 n O C) C) V) o 0 (') (') C) n C) - 2,433 3,296 2,207 . 2,823 3,686 2,649 3,265 2,478 3,125 2,333 2,980 3,596 4,459 2,723 3,370 3,986 4,849 2,426 3,165 3,812 4,428 2,902 3,641 4,288 3,920 4,659 5,306 5,922 6,785 4,310 5,049 5,696 6,312 7,175 4,752 516,9 621,1 766,9 582,7 686,9 832.7 548.0 657,3 761,5 503.8 628,8 738.1 1 045,7 1 170,7 1 280,0 1 384,2 1 530,0 1 111,5 1 236,5 1 345,8 1 450,0 1 595,8 1 186,1 1 311,1 1 420,4 1 524,6 1 266,9 1 391,9 1 501,2 2 571,9 2 696,9 2 806,2 2 910,4 3 056,2 2 637,7 2 762,7 2 872,0 2 976,2 3 122,0 2 712,3 16 . 10 . 89No L 297/32 Official Journal of the European Communities I \ Positive I Negative \ CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc \ I I  100 kg  I I  7151 7152 7153 7155 7156 7157 7160 7161 7162 7163 7164 7165 7166 7167 7168 7169 7170 7171 7172 7173 7175 7176 7177 7180 7181 7182 7183 7185 . 7186 7187 7188 7190 7191 7192 7195 7196 7200 7201 7202 7203 7204 7205 7206 7207 7208 0 0 0 0 o o 0 0 o 0 0 (') 0 (') o C) o 0 0 0 o O o C) 0 o 0 o 0 0 o (') C) o (') o 0 o C) 0 o 0 C) o 0 5,491 6,138 6,754 5,228 5,967 6,614 6,662 7,401 8,048 8,664 9,527 7,052 7,791 8,438 9,054 9,917 7,494 8,233 8,880 9,496 7,970 8,709 9,356 12,561 13,300 13,947 14,563 12,951 13,690 14,337 14,953 13,393 14,132 14,779 13,869 14,608 2,606 3,253 3,869 4,732 2,257 2,996 3,643 4,259 2 837,3 2 946,6 3 050,8 2 793,1 2 918,1 3 027,4 4 370,6 4 495,6 4 604,9 4 709,1 4 854,9 4 436,4 4 561,4 4 670,7 4 774,9 4 920,7 4 511,0 4 636,0 4 745,3 4 849,5 4 591,8 4 716,8 4 826,1 8 240,6 8 365,6 8 474,9 8 579,1 8 306,4 8 431,4 8 540,7 8 644,9 8 381,0 8 506,0 8 615,3 8 461,8 8 586,8 1 223,5 1 348,5 1 457,8 1 562,0 1 707,8 1 289,3 1 414,3 1 523,6 1 627,8 16 . 10. 89 Official Journal of the European Communities No L 297/33 I II Positive II Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc I I ||llll I  100 kg   . 7209 7210 7211 7212 7213 7215 7216 7217 7220 7221 7260 7261 7262 7263 7264 7265 7266 7267 7268 7269 7270 7271 7272 7273 7275 7276 7280 7300 7301 7302 7303 7304 7305 7306 7307 7308 7309 7310 7311 7312 7313 7315 7316 7317 7320 o 0 o 0 o o 0 o o o C) C) o 0) o 0 0 o o o o 0 (') o C) 0) O 0) 0 o (*) O 0 o 0 o o 0) 0 0 O o C) o 5,122 2,699 3,438 4,085 4,701 3,175 3,914 4,561 3,653 4,392 7,849 8,588 9,235 9.851 10,714 8,239 8,978 9,625 10,241 11,104 8,681 9,420 10,067 10,683 9,157 9,896 9,635 2,987 3,726 4,373 ' 4,989 5.852 3,377 4,116 4,763 5,379 6,242 3,819 4,558 5,205 5,821 4,295 5,034 5,681 ^ 4,773 4 V » 1 773,6 1 363,9 1 488,9 1 598,2 1 702,4 , 1 444,7 1 569,7 1 679,0 1 525,3 1 650,3 5 148,0 5 273,0 5 382,3 5 486,5 5 632,3 5 213,8 5 338,8 5 448,1 5 552,3 5 698,1 5 288,4 5 413,4 5 522,7 5 626,9 5 369,2 5 494,2 5 449,8 1 957,6 2 082,6 2 191,9 2 296,1 2 441,9 2 023,4 2 148,4 2 257,7 2 361,9 2 507,7 2 098,0 2 223,0 2 332,3 2 436,5 2 178,8 2 303,8 2 413,1 2 259,4 ¢ No L 297/34 Official Journal of the European Communities 16 . 10 . 89 l I || Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I DM F1 . Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc I I ||I 1  100 kg   7321 7360 7361 7362 7363 7364 7365 7366 7367 7368 7369 7370 7371 7372 7373 7375 7376 7380 7400 7401 7402 7403 7404 7405 7406 7407 7408 7409 7410 7411 7412 7413 7415 7416 7417 7420 7421 7460 7461 7462 7463 7464 7465 7466 1AL7 0 0 0 0 0 0 o C) C) (') 0 0 0 (') 0 C) 0 o 0 0 o ( ¢) o O C) 0 o o o C) C) 0 0 0 O C) C) 0 C) 0 C) C) 0 fl\ ' 5,512 7,972 8,711 9,358 9,974 10,837 8,362 9,101 9,748 10,364 11,227 8,804 9,543 10,190 10,806 9,280 10,019 9,758 4,013 4,752 5,399 ' 6,015 6,878 4,403 5,142 5,789 6,405 7,268 4,845 5,584 6,231 6,847 5,321 6,060 6,707 5,799 6,538 8,084 8,823 9,470 10,086 10,949 8,474 9,213 a c&amp;n 2 384,4 5 228,0 5 353,0 5 462,3 5 566,5 5 712,3 5 293,8 5 418,8 5 528,1 5 632,3 5 778,1 5 368,4 5 493,4 5 602,7 5 706,9 5 449,2 5 574,2 5 529,8 2 630,5 2 755,5 2 864,8 2 969,0 3 114,8 2 696,3 2 821,3 2 930,6 3 034,8 3 180,6 2 770,9 2 895,9 3 005,2 3 109,4 2 851,7 2 976,7 3 086,0 2 932,3 3 057,3 5 301,3 5 426,3 5 535,6 5 639,8 5 785,6 5 367,1 5 492,1 s Am 4 No L 297/3516. 10 . 89 Official Journal of the European Communities Positive \ Negative x CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal , I I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc I \ I I  100 kg   7468 7470 7471 7472 7475 7476 7500 7501 7502 7503 , 7504 7505 7506 7507 7508 7509 7510 7511 7512 7513 7515 7516 7517 7520 7521 7560 7561 7562 7563 7564 7565 7566 7567 7568 7570 7571 7572 7575 7576 7600 7601 7602 7603 7604 7605 0 o O C) 0 C) C) C) 0 0 o 0 0 (l) C) o o C) o o C) o o o O 0 o 0 0 C) C) O O C) n C) n o C) o n o C) C) C) 10,476 8,916 9.655 10,302 ¢ 9,392 10,131 5,880 6,619 7,266 7,882 8,745 6,270 7,009 7.656 8,272 9,135 6,712 7,451 8,098 8,714 7,188 7,927 8,574 7,666 8,405 8,289 9,028 9,675 10,291 11,154 8,679 9,418 10,065 10,681 9,121 9,860 10,507 9,597 10,336 8,134 8,873 9,520 10,136 . 10,999 8,524 ' 5 705,6 5 441,7 5 566,7 5 676,0 5 522,5 5 647,5 3 854,0 3 979,0 4 088,3 4 192,5 4 338,3 3 919,8 4 044,8 4 154,1 4 258,3 4 404,1 3 994,4 4 119,4 4 228,7 4 332,9 4 075,2 4 200,2 4 309,5 4 155,8 4 280,8 5 434,7 5 559,7 5 669,0 5 773,2 5 919,0 5 500,5 5 625,5 5 734,8 5 839,0 5 575,1 5 700,1 5 809,4 5 655,9 5 780,9 5 332,0 5 457,0 5 566,3 5 670,5 5 816,3 5 397,8 No L 297/36 Official Journal of the European Communities 16. 10. 89 I I Positive II Negative I \ CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc || l I I I I  100 kg  I I  7606 7607 7608 7609 7610 7611 7612 7613 7615 7616 7617 7620 7621 7700 7701 7702 7703 7704 7705 7706 7707 7708 7710 7711 7712 7715 7716 7720 7721 7722 7723 7725 7726 7727 7728 7730 7731 7732 7735 7736 7740 7741 7742 7745 7746 0 o (l) 0 o C) C) 0 C) 0 0 0 C) 0 0 0 o o 0 0) O C) 0 C) o 0 o o C) C) o o 0 C) o 0 0) 0 0 0 0) o C) C) 9,263 9,910 10,526 11,389 8,966 9,705 10,352 10,968 9,442 10,181 10,828 9,920 10,659 9,017 9,756 10,403 11.019 11,882 9,407 10,146 10,793 11,409 9,849 10,588 11,235 10,325 11,064 9,046 9,785 10,432 11,048 9,436 10,175 10,822 11,438 9,878 10,617 11,264 10,354 11,093 11,630 12,369 13,016 12.020 12,759 i 5 522,8 5 632,1 5 736,3 5 882,1 5 472,4 5 597,4 5 706,7 5 810,9 5 553,2 5 678,2 5 787,5 5 633,8 5 758,8 5 913,0 6 038,0 6 147,3 6 251,5 6 397,3 5 978,8 6 103,8 6 213,1 6 317,3 6 053,4 6 178,4 6 287,7 6 134,2 6 259,2 5 934,8 6 059,8 6 169,1 6 273,3 6 000,6 6 125,6 6 234,9 6 339,1 6 075,2 6 200,2 6 309,5 6 156,0 6 281,0 7 630,5 7 755,5 7 864,8 7 696,3 7 821,3 No L 297/3716 . 10 . 89 Official Journal of the European Communities IIII Positive Negative \ CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France - Greece Ireland Portugal II DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc \ IIIII  100 kg  I  7747 7750 7751 7760 7761 7762 7765 7766 7770 7771 7780 7781 7785 7786 7800 7801 7810 7811 7812 7815 7816 7817 7820 7821 7830 7831 7840 7841 7860 7861 7900 7901 7910 7911 7912 7915 7916 7917 7920 7921 7930 7931 7940 7941 7960 o o o C) o (') Q o o o e&gt; c&gt; c&gt; 0) 0 o C) n o 0 C) C) o o 0 o o o 13,406 12,462 13,201 14,215 14,954 15,601 14,605 15,344 ' 15,047 15,786 16,800 17,539 17,190 17,929 2,525 17,280 18,019 18,666 17,670 18,409 19,056 2,949 3,688 18,112 18,851 5,275 6,014 8,017 8,756 2,217 2,956 17,711 1,8,450 19,097 18,101 18,840 19,487 3,380 4,119 18,543 19,282 5,706 6,445 8,448 \ 7 930,6 7 770,9 7 895,9 9 326,2 9 451,2 9 560,5 9 392,0 9 517,0 9 466,6 9 591,6 11 021,9 11 146,9 11 087,7 11 212,7 11 337,4 11 462,4 11 571,7 11 403,2 11 528,2 1 1 637,5 1 064,9 1 189,9 11 477,8 11 602,8 2 591,1 2 716,1 4 389,8 4 514,8 584,4 709,4 11 620,0 11 745,0 11 854,3 11 685,8 11 810,8 11 920,1 1 347,5 1 472,5 11 760,4 11 885,4 2 873,7 2 998,7 4 672,4 Official Journal of the European Communities 16 . 10 . 89No L 297/38 \ I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc \ \ \  100 kg  I  I 7961 C) 9,187. 4 797,4 Amounts to be deducted 51 xx 0,204 133,4  l 52xx I 0,431 282,0  53xx I 0,689 451,2  \ 54xx I 0,926 606,2  I 55xx 1,357 888,2  56xx 2,017 1 319,8  570x I 3,091 2 022,6  571x I 3,091 2 022,6  I " 572x I 4,280 2 801,3  573x 4,280 2 801,3  \ 574x 5,503 3 601,6  575x I 5,503 3 601,6  \ 576x I 6,726 4 402,0  I 577x \ 6,726 4 402,0  I 578x \ 7,949 5 202,3  59xx 0,204 133,4 Amounts to be deducted 61xx I 0,148 96,6  \ 62xx \ 0,312 204,2  II 63xx \ 0,499 326,7  I 64xx I 0,671 439,0  \ 65xx I 0,983 643,1  \ 66xx I 1,460 955,6  \ 670x \ 2,238 1 464,5  671x \ 2,238 1 464,5  \ 672x \ 3,099 2 028,3  \ 673x \ 3,099 2 028,3  674x \ 3,985 2 607,8  \ 675x \ 3,985 2 607,8  \ 676x l 4,870 3 187,3  677x \ 4,870 3 187,3  678x \ 5,756 3 766,8  I 69xx \ 0,148 96,6 16 . 10 . 89 Official Journal of the European Communities No L 297/39 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 188 , 1 . 7 . 1989, p. 46) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis , 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note : In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. No L 297/40 Official Journal of the European Communities 16. 10. 89 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts || Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr , Lit FF Dr £ Irl Esc IlI I I  100 kg  I I 1509 10 10 15-1 15-1 15-1 7298 7299 7314 5,933 5,933 4,154 4 471,8 4 471,8 3 131,0 1509 10 90 15-2 15-2 15-2 7709 7713 7714 6,569 4,790 4,790 4 951,3 3 610,5 3 610,5 1509 90 00 15-3 15-3 15-3 7717 7718 , 7719 6,526 4,747 4,747 4 919,0 3 578,2 3 578,2 1510 00 10 15-4 15-4 15-4 7724 7729 7733 2,512 2,512 0,733 1 893,4 1 893,4 552,5 1510 00 90 15-5 15-5 15-5 7734 7737 7738 3,065 1,286 1,286 2 309,9 969,0 969,0 16 . 10 . 89 No L 297/41Official Journal of the European Communities ANNEX II Monetary coefficients  Products Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal 1,044 1,222 0,960  Milk and milk products   1,079     1,222  0,960  Pigmeat   1,010         Sugar   1,087     1,054  0,969 1,010  Cereals   1,087     1,054  0,969  Eggs and poultry and albumins   1,044      1,142  . 0,990  Wine  \   1,019 Il   Processed products (Regulation \ \ \ Il\ II (EEC) No 3033/80): \ \ \ \ \ II Il\ Il  to be applied to charges  '  ' 1,079     1,222  0,960 1,010  to be applied to refunds : \ \ I I \ I l I \  cereals   1,087     1,054  0,969  milk   1,079   '   1,222  0,960  sugar   1,087 I    1,054  0,969  Jams and marmalades II\ \ IlIl\ Il\ \ (Regulation (EEC) No 426/86) -I -I -l -l -l -l -1 -l \  Olive oil sector   1,045   r  1,139    ANNEX III Conversion rates used to fix the monetary compensatory amounts and referred to in Article 3a of Regulation (EEC) No 3152/85 100 Lit 1 £ 1 £ Irl 1 ECU Bfrs/Lfrs 2,85914 62,4538 55,2545 48,2869 Dkr 0,528763 11,5501 10,2187 8,93007 DM 0,138622 3,02799 2,67895 2,34113 FF 0,464919 10,1555 8,98483 7,85183 F1 0,156191 3,41177 3,01849 2,63785 £ Irl 0,0517450 1,13029  0,873900 £ 0,0457800  0,884726 0,773162 Lit  2 184,35 1 932,56 1 688,86 Dr 12,0854 263,987 233,556 204,105 Esc 11,6275 253,987 224,709 196,373 Pta ' 8,71458 190,357 168,414 147,177